DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7, 11, 15 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7, 11, 15 and 18-20 are ambiguous because they claim both an apparatus and the method steps of using the apparatus (see MPEP 2173.05 (P) II).  For example it cannot be determined if all the structure of the apparatus claims from which they depend are required thereof, or instead only the structure necessary to perform the recited step.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-7, 9-11 and 13-20 (7, 11, 15 and 18-20 as understood) is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by JP 2014-95463 (copy previously supplied by Applicant), which discloses (e.g., FIG 1):

1. A capacity control valve for controlling a flow rate or pressure of a variable capacity compressor according to a valve opening of a valve section, the capacity control valve comprising:
a valve main body (5) having a first communication passage (16) through which a fluid at a first pressure passes, a second communication passage (14) which is arranged adjacent to the first communication passage and through which a fluid at a 
a solenoid (3) which drives a rod (38, 40) having an auxiliary valve seat (34, 36);
a valve body (30) having an intermediate communication passage (32) for communicating the first communication passage and the third communication passage, a main valve part (the part of 30 which seats at 20) for opening and closing the valve hole by separating from and contacting the main valve seat, and an auxiliary valve part (which seats against 34, 36) for opening and closing the intermediate communication passage by separating from and contacting the auxiliary valve seat;
a first biasing member (42) which biases the main valve part in a valve closing direction thereof; and
a second biasing member (88) which biases the main valve part in a valve opening direction thereof, characterized in that
the rod relatively moves to the valve body (due to expansion/contraction of spring 42), and opens and closes the auxiliary valve part (via contact at proximate 80) .
2. The capacity control valve according to claim 1, characterized in that the first biasing (42) member is arranged between (see FIG 1) the rod (at least including part 40 of the rod) and the valve body (30).
3. The capacity control valve according to claim 1, characterized in that the first biasing member (42) is arranged between (see FIG 1) the solenoid (3) and the valve body (30).
Regarding claims 5, 6, 9, 10, 13, 14, 16 and 17, further defining the devices to which the claimed valve is intended for connection does not impart patentable weight over the JP 2014-95463 valve which is capable of such connections.  Also see MPEP 2115 which explains that the material worked upon by an apparatus imparts limited patentable weight in an apparatus claim.
Regarding claims 7, 11, 15 and 18-20 as understood, JP 2014-95463  discloses a method for controlling the capacity control valve according to  claim 1, characterized in that when the auxiliary valve part is in an open state (34, 36 shifted upward from the position of FIG 1), the main valve part is made into an open state from a closed state (as understood, such a configuration could occur given the right differential fluid pressure across the main valve part).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Claims 4, 8 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2014-95463 alone, and alternatively over JP 2014-95463 in view of Applicant’s admitted prior art.

JP 2014-95463 discloses the invention as claimed, including wherein the solenoid (3) further includes a plunger (50) connected to the rod, a core (46, 60) arranged between the plunger and the valve main body, and an electromagnetic coil (54), but does not disclose that the second biasing member is arranged between the plunger and the core.  However, it was well-known in the art at the time of filing to use a second biasing member arranged between a plunger and a core.  Alternatively, Applicant admits as prior art that it was known to arrange a second biasing member between a plunger and a core (see Applicant’s admitted prior art of FIG 6).  To similarly bias the main valve part of JP 2014-95463 in the opening direction, it would have been obvious to use (in addition to, or supplemental to the mapped spring 45) a second biasing member arranged between the plunger and the core. 

Conclusion
WO 2014114594 discloses a similar supply/exhaust valve with many of the same features, and particularly a spring 67 located between a plunger and core.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William McCalister, whose telephone number 571-270-1869.  The examiner can normally be reached on Monday-Friday (7:00AM-5:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607, Kenneth Rinehart can be reached at 571-272-4881 and Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM M MCCALISTER/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        
10/22/21